Order granting referee’s motion requiring defendant Max Frindel to pay the fees of the referee and the stenographer on the reference in this action, which were made part of the damages of said Max Frindel on said reference, reversed upon the law and the facts, without costs, and motion denied, without costs. There being no fund before the court out of which such fees might be paid by a summary order in the discretion of the court, the only way in which the referee and the stenographer may enforce their claims against Frindel (who has upon this record received the moneys due to these two individuals) is by way of an action. (Geib v. Topping, 83 N. Y. 46; Matter of Dunn, 164 App. Div. 134; Kelly v. Myrick, 205 id. 637.) Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.